Title: From Thomas Jefferson to John Stockdale, 24 July 1786
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris July 24. 1786.

I must beg the favor of you to send me the books underwritten. There is a stage coach established between London and Paris, which comes once a week. I do not know from what house in London it comes, but you will readily learn on enquiry. They not only bring passengers but take in small packages also. This I think will be the best means of conveyance. I pray you therefore to avail me of it, and am Sir your very humble servt.,

Th: Jefferson


Homeri Ilias. Greek. 2. vols. folio. The edition of Foulis, Glasgow.
Homeri Odyssea, Greek. 2. vols. folio. The edition of Foulis, Glasgow

Schrevelii lexicon. A new edition in large octavo, containing besides the Greek and latin part, a part in Latin and Greek, and another with the Greek roots.
Mc.Intosh and Capper’s voiages. The smallest edition.
Andrews’ history of the late war. The numbers after 24. I have 24 nos. complete.
Andrews’ history of the war. Another copy complete.
Soule’s histoire des troubles de l’Amerique. I have the two first volumes; if any more be come out, I shall be glad to receive them; or whenever they do come out.
Bell’s Shakespeare. The nos. since 25. I have 25. numbers. On fine paper.
Monthly and Critical reviews since those I have received.
Jeffery’s historical chart.
Priestly’s biographical chart, with 2. of the pamphlets, the one I received with mine wanting several leaves.
Evans’s map of the middle colonies.
Send the above books unbound, all of them.

